Case 17-40037-JDP        Doc 212      Filed 11/05/18 Entered 11/05/18 13:11:05             Desc Main
                                     Document      Page 1 of 4


 Jason R. Naess, ISB No. 8407
 PARSONS, SMITH, STONE,
 LOVELAND & SHIRLEY, LLP
 137 West 13th Street
 P. O. Box 910
 Burley, ID 83318
 jason@pmt.org
 Telephone: (208) 878-8382
 Facsimile: (208) 878-0146

 Attorneys for R. Wayne Klein,
 Chapter 11 Plan Administrator



                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO

 In Re:                                             Case No. 17-40037-JDP

 J & J CHEMICAL, INC.,                              Chapter 11

                          Debtor.
                    MOTION TO APPROVE RULE 9019 COMPROMISE
                               WITH DIRECTV, LLC


           Notice of Motion to Approve Rule 9019 Compromise with DirecTV, LLC
                        and Opportunity to Object and for a Hearing

 Notice is hereby given that the chapter 11 Plan Administrator in the above-captioned case has
 filed the above-referenced motion with the Court requesting relief as set forth therein.

 No Objection. The Court may consider this request for an order without further notice or hearing
 unless a party in interest files an objection within twenty-one (21) days of the date of this notice.

 If an objection is not filed within the time permitted, the Court may consider that there is no
 opposition to the granting of the requested relief and may grant the relief without further notice
 or hearing.

 Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of
 the objection shall be served on the movant.

 Hearing on Objection. The objecting party shall also contact the Court’s calendar clerk to
 schedule a hearing on the objection and file a separate notice of hearing.



 MOTION TO APPROVE COMPROMISE - 1
Case 17-40037-JDP         Doc 212     Filed 11/05/18 Entered 11/05/18 13:11:05              Desc Main
                                     Document      Page 2 of 4


                COMES NOW, R. Wayne Klein (“Plaintiff” or “Plan Administrator), the chapter

 11 Plan Administrator in the above-captioned bankruptcy case, by and through counsel Jason R.

 Naess, and hereby requests approval of the Stipulation attached as Exhibit A (the “Stipulation”)

 pursuant to Rule 9019, upon the grounds the compromise contained in the Stipulation is in the

 best interest of fulfilling the purposes of the Plan, avoids further costs and expenses, and

 maximizes the available return to creditors. In support of this Motion, the Plan Administrator

 asserts as follows:


        1.      A chapter 11 plan in this case was confirmed by the Court on February 26, 2018.

 In the Plan, the Plan Administrator was appointed to run J&J Chemical, Inc., until the above-

 captioned bankruptcy case closes. The Plan vests in the Plan Administrator certain Avoidance

 Actions under 11 U.S.C. §§ 544, 545, 546, 547, 548, 549, and/or 550 of the Bankruptcy Code

 and applicable State law, and retains jurisdiction in the Court to “adjudicate” the Avoidance

 Actions.

        2.      On September 18, 2018, Plan Administrator commenced an avoidance action

 against DirecTV, LLC, pursuant to §§ 544, 548, and 550, seeking recovery of at least $7,228.15

 in pre-petition fraudulent transfers that were made by J&J Chemical, Inc., but that benefited

 Jonathan Peirsol, J&J Chemical’s pre-petition owner (the “Adversary Proceeding”).

        3.      As a result of discussions between the Plan Administrator and the DirecTV, LLC,

 regarding the transfers, the Parties have determined it to be in their mutual best interest to

 amicably settle between them the disputes identified the Adversary Proceeding. The Parties have

 entered a Stipulation whereby DirecTV, LLC will pay to Plan Administrator, LLC, $7,000.00 in

 full and complete settlement of any claims between DirecTV, LLC, and the Plan Administrator

 and J&J Chemical. The Parties’ Stipulation is attached hereto as Exhibit A.



 MOTION TO APPROVE COMPROMISE - 2
Case 17-40037-JDP         Doc 212     Filed 11/05/18 Entered 11/05/18 13:11:05           Desc Main
                                     Document      Page 3 of 4


        4.      The Plan Administrator believes the litigation costs and the likelihood of success

 associated with litigating the Adversary Proceeding justify the proposed settlement and the

 Stipulation is beneficial to the purposes of the Plan. The Plan Administrator believes the

 proposed compromise is a reasonable exercise of his business judgment and, upon analysis of the

 factors identified in In re A & C Properties, 784 F.2d 1377 (9th Cir. 1986), and is fair and

 equitable.

                                     ANALYSIS OF SETTLEMENT

    a. Probability of Success in Litigation:

        The Plan Administrator sued DirecTV, LLC, under §§ 544, 548, and 550 to avoid and

 recover certain fraudulent transfers. Pre-petition, J&J Chemical paid DirecTV, LLC, for

 television services that benefitted Jonathan Peirsol, and the Plan Administrator now seeks to

 recover the transferred funds. The Plan Administrator believes he would be successful in

 recovering the full amount of funds transferred to DirecTV, LLC, if litigation were required.

        The Stipulation results in the Plan Administrator recovering just $228.15 less than was

 plead in the Complaint filed in the Adversary Proceeding. While the Plan Administrator expects

 there may have been additional transfers uncovered through the discovery process, he believes,

 considering the expense that would be incurred in proceeding through litigation, the $7,000.00

 recovery under the Stipulation is justified, fair, and equitable.


    b. Difficulties Encountered in Collection if Successful:

        The Plan Administrator does not anticipate there would be any difficulties in collection if

 he were successful in litigating the fraudulent transfer issues. DirecTV, LLC, is believed to be

 solvent, and the Plan Administrator believes, given the amount in controversy in the Adversary

 Proceeding, he would be able to recover the entire amount of any judgment from DirecTV.



 MOTION TO APPROVE COMPROMISE - 3
Case 17-40037-JDP         Doc 212     Filed 11/05/18 Entered 11/05/18 13:11:05              Desc Main
                                     Document      Page 4 of 4


    c. Complexity of the Litigation; Litigation Expense, Inconvenience, and Delay: It is not

 anticipated the litigation in this case would be terribly complex. The Plan Administrator was

 able to identify the transfers included in the Complaint from J&J Chemical’s bank records, and

 believes the information in other financial and business records is sufficient to prove the

 insolvency and other requirements of the fraudulent transfer statutes. Due to the nature of the

 services provided by DirecTV and the nature of J&J Chemical, it is not expected there would be

 any difficulty in showing there was no benefit to J&J Chemical as a result of the transfers to

 DirecTV.

    d. Paramount Interest of Creditors:

        The Plan Administrator believes the resolution of the dispute between the Parties in the

 Stipulation fairly resolves the issues between the Parties while eliminating the costs of litigation.

 Under the Stipulation, the Plan Administrator will recover nearly the full amount of funds

 transferred to DirecTV, LLC, and he will be able to use those funds as authorized under the Plan.

                THEREFORE, the Plan Administrator recommends and seeks approval of the

 proposed compromise as a reasonable exercise of his business judgment and a fair and equitable

 resolution.

                DATED this 5th day of November, 2018.

                                        PARSONS, SMITH, STONE, LOVELAND & SHIRLEY, LLP



                                        Jason R. Naess
                                        Counsel for Wayne Klein, Chapter 11 Plan Administrator




 MOTION TO APPROVE COMPROMISE - 4
